 



Exhibit 10.V

      Most of the Company’s executive officers, including all of the current
officers who were named in the Summary Compensation Table of the 2003 proxy
statement signed a noncompete agreement in June 2002, substantially in the form
below, except that William Clay Ford, Jr., our Chairman and Chief Executive
Officer, and Allan D. Gilmour, our Vice Chairman, did not receive the
remuneration. In addition, certain individuals who became executive officers
after June 1, 2002 signed the agreement in consideration of their hiring or
promotion and related compensation, benefits and perquisites.

Trade Secrets/ Non-Compete Statement

      [I acknowledge to Ford Motor Company (including, as used herein, any
affiliates of Ford Motor Company)]

      [I acknowledge that one of the factors Ford Motor Company considered and
relied on in offering employment to me was my willingness to sign and execute
this statement. I also acknowledge to Ford Motor Company (including, as used
herein, any affiliates of Ford Motor Company)]



  •  I am aware of trade secrets and/or other confidential or proprietary
information concerning the business plans, strategies, tactics, manufacturing
know-how, good will, sources of supply, customers and other trade secrets or
confidential information not generally known to others engaged in similar
businesses; and,     •  During the course of my continued employment, I will
become aware of trade secrets or other confidential or proprietary information
concerning the business plans, strategies, tactics, manufacturing know-how,
sources of supply, customers and other trade secrets or confidential information
not generally known to others engaged in similar businesses.

      I agree that Ford Motor Company is entitled to be protected from the
possibility that I may seek to become or actually become associated with a
business that competes with Ford Motor Company. This would be unfair
competition, because I have, and will have, extensive knowledge about Ford Motor
Company, including the confidential information described above.

      I also agree:



  •  For a period of two years immediately following my voluntary termination,
as an officer, director or employee of Ford Motor Company, I shall not, directly
or indirectly, work for or associate with any business that competes in trade or
commerce with Ford Motor Company; and     •  Always to refrain from any direct
or indirect use or disclosure (whether intentional, negligent or reckless) of
any trade secret or confidential or proprietary information belonging to Ford
Motor Company to any person or business, without regard to the nature of my
termination; and,     •  To refrain from taking any action that will cause the
termination or interference of existing business relationships between or among
Ford Motor Company, Ford Motor Company employees, and any of their customers or
suppliers for two years following my voluntary termination from Ford Motor
Company.

      I acknowledge that if I violate any of the terms of this memorandum, I
will cause severe, immediate and irreparable harm to Ford Motor Company.



  My decision to sign this memorandum was made voluntarily and freely[, and, in
consideration of][a restricted stock grant of Ford common stock having the value
of one times my current



--------------------------------------------------------------------------------



 



  base salary, the sufficiency and receipt of which is acknowledged. The actual
number of shares will be determined by using the Fair Market Value (FMV) of the
Ford stock on May 31, 2002. FMV is the average of the high and low stock prices
on May 31, 2002. The stock will be issued as of June 1, 2002 with restrictions
that will lapse on the 3rd anniversary of the grant] [my election as an officer
of the Company and related compensation, benefits, and perquisites].

      I acknowledge that this statement does not, and will not, alter my status
as an employee-at-will.

      If any of the terms of this memorandum are found by a court of competent
jurisdiction to be unenforceable due to the duration, scope, geography or
territory, I agree that the court shall be authorized to construe or interpret
these terms in a manner that makes this memorandum enforceable within that
jurisdiction. The law of the State of Michigan (excluding its conflict of laws
provisions) shall govern the meaning, construction and interpretation of this
memorandum even if I am employed elsewhere.

      Nothing contained in this document shall be construed to supersede, modify
or affect the terms or provisions of any existing executive or employee benefit
plan.

      This memorandum may not be changed or amended unless it is in writing and
signed by the parties.



--------------------------------------------------------------------------------



*  In certain countries where restricted stock is taxed at the time of grant,
restricted stock equivalents were granted in lieu of restricted stock.



                    Signed by: 

--------------------------------------------------------------------------------





                    Date: 

--------------------------------------------------------------------------------

